In an action for a divorce and ancillary relief, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Tolbert, J.), entered October 9, 2009, as granted that branch of her motion which was for an award of $28,014 per month in pendente lite child support only to the extent of awarding her $7,250 per month in pendente lite child support and denied that branch of her motion which was for an award of $9,338 per month in pendente lite maintenance.
*594Ordered that the order is affirmed insofar as appealed from, with costs.
“Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances, such as when a party cannot meet his or her financial obligations” (Nealis v Nealis, 71 AD3d 851, 852 [2010]; see Swickle v Swickle, 47 AD3d 704 [2008]). “[A]ny perceived inequities in pendente lite support and maintenance can best be remedied by a speedy trial, at which the parties’ financial circumstances can be fully explored” (Swickle v Swickle, 47 AD3d at 705; see Nealis v Nealis, 71 AD3d at 852). Here, the plaintiff failed to establish that the pendente lite award was inadequate, particularly in light of the fact that the defendant continues to pay the carrying charges on the parties’ residences as well as,, inter alia, the children’s educational and medical expenses.
In light of our determination, we need not address the parties’ remaining contentions. Mastro, J.P., Rivera, Austin and Roman, JJ., concur.